Citation Nr: 1749738	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-01 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for dermatological disorders, currently diagnosed as basal cell carcinoma, actinic keratosis and seborrheic dermatitis, to include as due to Agent Orange exposure.  

3.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1968 to April 1970, with confirmed service in the Republic of Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Hartford, Connecticut.  

These claims were initially before the Board in July 2015.  They were remanded then for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, remand is required prior to adjudicating the Veteran's claims.  Where VA provides the veteran with an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a medical opinion must support its conclusion with an analysis).  

In his January 2014 substantive appeal, the Veteran asserted that he had symptoms of sleep apnea and skin cancer (basal cell carcinoma) since separation.  He reported that he did not seek medical treatment for these conditions for many years due to financial concerns.  In July 2015, the Board remanded these claims in order to afford the Veteran examinations for these claims.  

In a September 2015 VA examination, the Veteran was diagnosed with basal cell carcinoma, dermatitis, actinic keratosis, and seborrheic dermatitis.  During the clinical interview, the Veteran described being in the auto parts business from 1978 until 2013.  He did not start seeing a physician until the 1990s.  He had a lot of skin rashes on his chest when he was seeing his local physician.  He had recently sought treatment with VA with scaly patches on his forehead, face, behind his ears, and neck.  The examiner opined that it was less likely than not that these conditions were incurred in or caused by the Veteran's service.  She noted that a review of the records did not reveal any dermatological evaluation until 2006, which is 36 years after the Veteran's discharge from service.  She concluded that there was no evidence to suggest that the Veteran's diagnosed skin disorders were related to Agent Orange exposure.  This opinion is inadequate.  As noted above, in his January 2014 substantive appeal, the Veteran asserted he had skin symptoms since his separation.  He is competent to comment on observable symptomatology, such as skin irregularities.  Thus, the examiner's opinion is inadequate insofar as it does not consider the Veteran's statements as to continuous symptoms since his service.  On remand, an addendum opinion should be sought that addresses the Veteran's statements.  

Next, in a September 2015 examination, sleep apnea was diagnosed.  He had undergone a sleep study in February 2013, which had shown obstructive sleep apnea.  The examiner opined that it was less likely than not that sleep apnea was incurred in or caused by military service.  The examiner noted that a review of the records did not reveal a medical evaluation for sleep apnea until 2013, which is 43 years after service.  As with the opinion for the Veteran's claimed skin disorders, this opinion is inadequate.  The Veteran is competent to comment on observable symptoms, such as excess fatigue or daytime fatigue.  An adequate opinion must reflect consideration of such statements.  Further, private treatment records from September 1999 show the Veteran complaining of fatigue.  These clearly show symptoms that the Veteran alleges are attributable to sleep apnea earlier than 2013.  Thus, remand is appropriate for an adequate opinion.  

Regarding the Veteran's claim for service connection for hypertension, remand is required for an opinion.  The Veteran was not afforded an examination for his claim of entitlement to service connection for hypertension.  Specifically, the Veteran had service in the Republic of Vietnam between January 9, 1962, and May 7, 1975, and is therefore presumed to have been exposed to herbicides during service.  See 38 C.F.R. § 3.307 (d)(6)(i) (2017).  Although hypertension is not on the list of diseases presumed to be associated with herbicide exposure, VA has acknowledged that there is "limited or suggestive evidence" of an association between herbicide exposure and hypertension.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308, 20310 (Apr. 11, 2014).  Therefore, the Board finds that a VA opinion is necessary in order to determine whether the Veteran's hypertension was due to his exposure to herbicides during service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, arrange for a qualified medical professional to provide an opinion regarding the etiology of the Veteran's skin disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that basal cell carcinoma, actinic keratosis and seborrheic dermatitis are etiologically related to the Veteran's military service, to include exposure to Agent Orange.  

In addressing this question, the examiner must consider that the Veteran had presumed herbicide exposure in Vietnam and all lay descriptions given by the Veteran about his current symptoms and dermatological history.  The Veteran is competent to report any readily observable symptoms and information given to him by treating clinicians.  In January 2014, the Veteran indicated that he had suffered from skin symptoms since his service.  

4.  After any additional records are associated with the claims file, arrange for a qualified medical professional to provide an opinion regarding the etiology of the Veteran's sleep apnea.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) sleep apnea is etiologically related to the Veteran's military service, to include exposure to Agent Orange.  

In addressing this question, the examiner must consider that the Veteran had presumed herbicide exposure in Vietnam and all lay descriptions given by the Veteran about his current symptoms and history.  The Veteran is competent to report any readily observable symptoms and information given to him by treating clinicians.  In January 2014, the Veteran indicated that he had suffered from symptoms of sleep apnea since his discharge from service. 

5.  After any additional records are associated with the claims file, refer the claims file to a qualified medical professional for a clarifying opinion regarding the etiology of the Veteran's hypertension.  An examination of the Veteran must be performed if deemed necessary by the individual providing the opinion.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  An explanation for all opinions expressed must be provided.

a.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is due to Agent Orange exposure during service.  The examiner must address The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 discussed in the Federal Register.

b.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that hypertension had onset in or is otherwise related to military service.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




